
	
		I
		111th CONGRESS
		1st Session
		H. R. 3982
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2009
			Mr. Kildee (for
			 himself, Mr. Ehlers,
			 Ms. Kilpatrick of Michigan,
			 Ms. Fudge,
			 Mr. Thompson of Mississippi,
			 Mr. Kissell,
			 Mr. Hastings of Florida,
			 Mr. Conyers,
			 Mr. Grijalva,
			 Mr. Meeks of New York,
			 Mr. Massa,
			 Mrs. Napolitano,
			 Mr. Rothman of New Jersey,
			 Mr. McGovern,
			 Ms. Linda T. Sánchez of California,
			 Mr. Filner,
			 Mr. Sablan,
			 Mr. Baca, Mr. Cardoza, Ms.
			 Hirono, Ms. Matsui,
			 Mr. Pierluisi,
			 Ms. Watson,
			 Mr. Cao, Ms. Corrine Brown of Florida,
			 Mr. Faleomavaega,
			 Mr. Payne,
			 Mr. Clay, Mr. Courtney, Mr.
			 Michaud, Ms. Berkley,
			 Mrs. Christensen,
			 Mr. Platts,
			 Mr. Scott of Virginia,
			 Mr. Markey of Massachusetts, and
			 Mr. Castle) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To prepare young people in disadvantaged situations for a
		  competitive future.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Reengaging Americans in Serious Education by Uniting
			 Programs Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Definitions.
					Sec. 4. Grants authorized.
					Sec. 5. Application.
					Sec. 6. Priority.
					Sec. 7. Selection criteria.
					Sec. 8. Use of funds.
					Sec. 9. Planning grants authorized.
					Sec. 10. Accountability, performance measures, and
				evaluation.
					Sec. 11. Technical assistance and best practices.
					Sec. 12. Authorization of appropriations.
				
			2.PurposeThe purposes of this Act are—
			(1)to prepare young
			 people in disadvantaged situations for a competitive future; and
			(2)to challenge and
			 support young people who have dropped out of secondary school to—
				(A)attain a secondary
			 school diploma;
				(B)attain a 2-year or
			 4-year credential from a recognized postsecondary educational institution, an
			 industry recognized credential, or certification from a registered
			 apprenticeship program; and
				(C)secure and succeed
			 in a family-supporting career.
				3.DefinitionsIn this Act:
			(1)DisabilityThe
			 term disability has the meaning given the term in section 3 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
			(2)Eligible
			 entityThe term eligible entity means a
			 partnership consisting of partners qualified to represent the community
			 assisted, or proposed to be assisted, by the partnership pursuant to this Act,
			 and that includes at least one partner from each of the following
			 subparagraphs:
				(A)A mayor, or other
			 appropriate chief executive officer, of a unit of general purpose local
			 government in such community.
				(B)A local
			 educational agency or agencies serving such community.
				(C)A representative
			 of—
					(i)a
			 local juvenile justice system serving such community;
					(ii)a
			 local criminal justice system serving such community;
					(iii)a
			 local workforce system serving such community;
					(iv)a
			 local housing agency serving such community;
					(v)a
			 local mental health agency serving such community; or
					(vi)a
			 local child welfare agency serving such community.
					(D)A representative
			 of a State agency serving youth in such community.
				(E)A representative
			 of an institution of higher education, which may include a community college,
			 in such community.
				(F)A community-based
			 organization serving such community.
				(G)A business in such
			 community.
				(H)A representative
			 of—
					(i)a
			 secondary school in such community; or
					(ii)a
			 labor management committee serving such community.
					(I)Young people in
			 disadvantaged situations, and parents or caregivers of young people in
			 disadvantaged situations, in such community.
				(3)Federal youth
			 development councilThe term Federal Youth Development
			 Council means the Federal Youth Development Council established under
			 the Tom Osborne Federal Youth Coordination Act (Public Law 109–365; 120 Stat.
			 2594).
			(4)Homeless
			 children and youthsThe term homeless children and
			 youths has the meaning given the term in section 725 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
			(5)In a
			 disadvantaged situationThe term in a disadvantaged
			 situation, when referring to an individual, includes an individual
			 who—
				(A)has left secondary
			 school without obtaining a secondary school diploma;
				(B)is attending
			 secondary school and is at risk of leaving secondary school without obtaining a
			 secondary school diploma; or
				(C)(i)has a secondary school
			 diploma or its recognized equivalent; and
					(ii)faces a barrier to employment or
			 does not have the skills to obtain employment or enter postsecondary
			 education.
					(6)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(7)One-Stop
			 centerThe term
			 one-stop center means a one-stop center described in section
			 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)).
			(8)Postsecondary
			 educationThe term postsecondary education
			 means—
				(A)a 4-year program of
			 instruction, or not less than a 1-year program of instruction that is
			 acceptable for credit toward a baccalaureate degree, offered by an institution
			 of higher education; or
				(B)a certificate or
			 registered apprenticeship program at the postsecondary level offered by an
			 institution of higher education or a nonprofit educational institution.
				(9)Postsecondary
			 educationThe term postsecondary education
			 means—
				(A)a 4-year program
			 of instruction, or not less than a 1-year program of instruction that is
			 acceptable for credit toward a baccalaureate degree, offered by an institution
			 of higher education; or
				(B)a certificate or
			 registered apprenticeship program at the postsecondary level offered by an
			 institution of higher education or a nonprofit educational institution.
				(10)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means an industry skills training program at the postsecondary
			 level that combines technical and theoretical training through structured
			 on-the-job learning with related instruction (in a classroom or through
			 distance learning) while an individual is employed, working under the direction
			 of qualified personnel or a mentor, and earning incremental wage increases
			 aligned to enhanced job proficiency, resulting in the acquisition of a
			 nationally recognized and portable certificate, under a plan approved by the
			 Office of Apprenticeship of the Department of Labor or by a State agency
			 recognized by the Department of Labor.
			(11)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(12)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(13)StateThe
			 term State means the several States of the United States, the
			 District of Columbia, Puerto Rico, Guam, American Samoa, the United States
			 Virgin Islands, the and Commonwealth of the Northern Mariana Islands.
			(14)Young
			 peopleThe term young people means individuals who
			 are between the ages of 14 and 24, inclusive, at the time of commencement of
			 participation in services funded through a grant under this Act.
			4.Grants
			 authorized
			(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Education, the Secretary of Health and Human Services, the Secretary of Housing
			 and Urban Development, the Attorney General of the United States, the Federal
			 Youth Development Council, and leaders in the field of working with young
			 people in disadvantaged situations, shall award grants, on a competitive basis,
			 to eligible entities to enable the eligible entities to pay the costs
			 of—
				(1)developing and
			 implementing a strategy to identify young people in disadvantaged situations;
			 and
				(2)providing such
			 young people with support needed to—
					(A)attain a secondary
			 school diploma;
					(B)attain a
			 postsecondary credential, including a 2-year or 4-year credential from an
			 institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program; and
					(C)secure and succeed
			 in a family-supporting career.
					(b)Minimum grant
			 amountThe Secretary shall award a grant under this section in an
			 amount that—
				(1)is appropriate to
			 achieve the goals and implement the activities described in the application
			 submitted under section 5; and
				(2)is
			 not less than $1,000,000 per year.
				(c)Duration of
			 grantA grant under this section shall be awarded for a period of
			 5 years, and may be renewed at the discretion of the Secretary based on the
			 effective performance of the eligible entity under the preceding grant in
			 accordance with the levels of performance determined by the eligible entity and
			 the Secretary pursuant to section 10(b).
			(d)Equitable
			 geographic distribution of fundsThe Secretary shall ensure an
			 equitable and appropriate distribution of grants awarded under this section
			 among eligible entities—
				(1)serving urban,
			 rural, and suburban areas; and
				(2)with varying
			 degrees of experience and expertise in serving young people in disadvantaged
			 situations.
				(e)Fiscal and
			 administrative agentsAn eligible entity shall choose an entity
			 to be the fiscal agent and an entity to be the administrative agent for the
			 grant funds received under this section.
			(f)Existing
			 partnershipAn existing workforce, education, or youth
			 development partnership, coalition, or organization may serve as the eligible
			 entity for the purposes of grants under this section if the partnership,
			 coalition, or organization includes, or modifies the members of the
			 partnership, coalition, or organization to include, the individuals required to
			 be included in the eligible entity under section 3(2).
			5.Application
			(a)In
			 generalAn eligible entity that desires a grant under section 4
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
			(b)ContentsAn
			 application submitted under this section shall include—
				(1)a
			 description of the eligible entity submitting the application, including a
			 description of the fiscal agent and the administrative agent for the
			 grant;
				(2)a
			 description of the strategy that the eligible entity will use to carry out the
			 purpose of this Act, which shall include—
					(A)a well-developed
			 education component, which may include an emphasis on basic literacy and the
			 skills needed in science, technology, engineering, and mathematics;
					(B)a work preparation
			 component, which may include a hands-on internship, work experience, or
			 national or community service, that promotes the development of applied skills
			 such as oral and written communication, teamwork, leadership, and critical
			 thinking; and
					(C)a youth support
			 component, including the array of comprehensive support services that
			 will—
						(i)address the
			 challenges that caused the young people in disadvantaged situations to leave
			 school without a secondary school diploma;
						(ii)remove barriers
			 to and support the attainment of—
							(I)a
			 secondary school diploma;
							(II)a postsecondary
			 credential, including a 2-year or 4-year credential from an institution of
			 higher education, an industry-recognized credential, or certification from a
			 registered apprenticeship program; and
							(III)success in a
			 family-supporting career; and
							(iii)provide
			 appropriate case management to ensure young people achieve the purposes
			 described in section 2;
						(3)a
			 needs assessment of the community to be assisted under the grant,
			 including—
					(A)an estimate of the
			 number of young people in disadvantaged situations in the community; and
					(B)an assessment of
			 resources available in the community that can help such young people—
						(i)address the
			 challenges that caused such young people to leave school without a secondary
			 school diploma;
						(ii)return to an
			 appropriate educational setting;
						(iii)attain a
			 secondary school diploma;
						(iv)attain a
			 postsecondary credential, including a 2-year or 4-year credential from an
			 institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program; and
						(v)secure and succeed
			 in a family-supporting career;
						(4)a
			 plan for identifying and engaging young people in disadvantaged situations and
			 connecting such young people with a continuum of comprehensive and coordinated
			 resources that can help such young people attain a secondary school diploma, a
			 recognized postsecondary credential, including a 2-year or 4-year credential
			 from an institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program, and secure and succeed
			 in a family-supporting career, including a description of—
					(A)the needs of such
			 young people that will be met by the eligible entity through the grant;
					(B)the identities,
			 roles, and capacity of the partners in the eligible entity to fulfill the needs
			 described in subparagraph (A), including a description of the role to be played
			 by—
						(i)secondary schools
			 and postsecondary institutions in constructing education programming;
						(ii)the
			 local workforce system, including one-stop career centers and businesses, in
			 developing and implementing the workforce preparation activities; and
						(iii)youth serving
			 systems, including the juvenile justice system, and other community-based
			 organizations in providing outreach, support, and direct service;
						(C)a plan to leverage
			 non-Federal (including in-kind) resources and a plan for sustainability beyond
			 the grant period;
					(D)the services to be
			 provided through the grant to carry out the strategy described in paragraph (2)
			 and a description of the process that will be used to award subgrants and
			 contracts under section 7 for the provision of such services;
					(E)the research and
			 evidence base indicating why the selected strategy and selection of services
			 will be effective in meeting the comprehensive needs of the young people in
			 disadvantaged situations identified in the community;
					(F)the goals,
			 intended outcomes, and performance measures of the eligible entity’s strategy
			 in accordance with the performance measures under section 10(b);
					(G)a statement of
			 concurrence on the application, signed by the partners in the eligible entity,
			 that outlines the specific roles and responsibilities of the partners as the
			 roles and responsibilities relate to the functioning of the eligible entity;
			 and
					(H)a plan to create,
			 or include an existing, youth advisory council, that is composed of young
			 people in disadvantaged situations from the community to be served, to make
			 recommendations regarding the services to be provided under the grant;
					(5)a
			 description of the system that will be put in place to—
					(A)provide case
			 management, counseling, intensive placement and follow-up services, adult
			 advocacy, or mentoring to help young people in disadvantaged situations and
			 their families access the various systems, resources, and supports necessary to
			 ensure such young people’s success; and
					(B)ensure that young
			 people receiving services through the grant will receive individualized case
			 management to ensure that the young people achieve the purposes described in
			 section 2(2), including—
						(i)an
			 assessment of needs;
						(ii)coordination of
			 appropriate services; and
						(iii)academic
			 preparation and support for entry, persistence, and completion of postsecondary
			 education;
						(6)a
			 description of how the eligible entity will ensure that every young person
			 served under the grant receives comprehensive services, including receiving not
			 less than 1 workforce preparation service as described in section 7(b)(1), not
			 less than 1 education support service as described in section 7(b)(2), and not
			 less than 1 youth support service as described in section 7(b)(3), until the
			 young person—
					(A)attains a
			 secondary school diploma, a 2-year or 4-year credential from an institution of
			 higher education, an industry-recognized credential, or certification from a
			 registered apprenticeship program; and
					(B)secures and
			 succeeds in a family-supporting career;
					(7)a
			 description of how the strategy to be implemented under the grant will
			 identify, engage, and provide services to young people in disadvantaged
			 situations who—
					(A)left school
			 without a diploma and have reading, math, or science skills at or below an 8th
			 grade level;
					(B)are or were
			 previously homeless children and youths;
					(C)were previously
			 under the care and placement responsibility of the State agency responsible for
			 administering a plan under parts B and E of title IV of the Social Security Act
			 (42 U.S.C. 621 et seq., 670 et seq.);
					(D)were under the
			 custody of the State’s juvenile justice system or criminal justice system;
			 or
					(E)have a
			 disability;
					(8)a
			 description of how public and private services that exist on the date of
			 submission of the application will be coordinated and integrated in order to
			 implement and sustain the strategy under the grant;
				(9)a
			 description of how Federal, State, and local private and public funds will be
			 leveraged, coordinated, and integrated in order to implement the strategy under
			 the grant;
				(10)a
			 description of how the strategy to be implemented under the grant strengthens,
			 and does not duplicate, efforts within the community to be served under the
			 grant that are funded under chapter 4 of subtitle B of title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2851 et seq.); and
				(11)a description of
			 how the strategy to be implemented under the grant aligns with the efforts of
			 the local educational agency serving the community assisted under the grant to
			 improve secondary schools, including efforts focused on—
					(A)students who are
			 off-track to an on-time graduation; and
					(B)recuperative
			 strategies.
					(c)Existing plans,
			 assessments, and strategiesPlans, needs assessments, and
			 strategies that have been developed by an eligible entity or the partners in
			 the eligible entity may be used to satisfy the requirements of this section if
			 such plans, needs assessments, or strategies—
				(1)include the
			 information required by this section, or can be modified to include the
			 information required by this section; and
				(2)are submitted to
			 the Secretary with such modifications.
				6.PriorityIn awarding grants to eligible entities
			 under section 4, the Secretary shall give priority to applications from
			 eligible entities proposing—
			(1)to serve areas
			 with disproportionately high numbers or percentages of young people who have
			 left secondary school without obtaining a secondary school diploma or its
			 recognized equivalent;
			(2)to serve areas
			 with high concentrations of young people in families whose family income is not
			 more than 200 percent of the poverty line (as determined under section 673(2)
			 of the Community Services Block Grant Act (42 U.S.C. 9902(2))); and
			(3)to serve areas
			 with high numbers or percentages of young people who are unemployed or
			 underemployed.
			7.Selection
			 criteriaThe Secretary shall
			 award grants to eligible entities under section 4 based on selection criteria
			 that includes the following:
			(1)Best practices
			 or researchThe extent to which the application submitted by an
			 eligible entity under section 5 is rooted in documented best practices or
			 research.
			(2)IntegrationThe
			 extent to which the application demonstrates the integration of multiple
			 services into a comprehensive, coordinated continuum that meets the holistic
			 needs of young people, including health services, mental health services,
			 housing, civic opportunities, job readiness, work experience, school readiness,
			 reenrollment in school, and connections to family and community.
			(3)Leadership and
			 community involvementThe extent to which the application
			 demonstrates the leadership and substantive involvement of the business
			 community, the mayor or appropriate chief executive officers of the general
			 purpose local government, the local educational agency or agencies, the public
			 and nonprofit sectors of the community served by the grant, and other
			 individuals and entities described in section 3(2).
			(4)Leveraging and
			 sustainabilityThe extent to which the application demonstrates
			 that resources from multiple sources will be leveraged to implement the grant,
			 and the extent to which the application demonstrates a plan for sustainability
			 beyond the grant period.
			8.Use of
			 funds
			(a)Subgrants
				(1)In
			 generalEach eligible entity receiving a grant under section 4
			 shall use the grant funds—
					(A)to award subgrants
			 and contracts to community-based organizations and other entities to enable the
			 organizations and entities to provide a comprehensive array of coordinated
			 activities that will—
						(i)support the
			 educational, vocational, social, emotional, and civic needs of young people in
			 disadvantaged situations; and
						(ii)allow such young
			 people to graduate from secondary school, attain a postsecondary credential,
			 including a 2-year or 4-year credential from an institution of higher
			 education, an industry-recognized credential, or certification from a
			 registered apprenticeship program, and secure and succeed in a
			 family-supporting career;
						(B)for training,
			 technical assistance, and professional development for the organizations and
			 entities that is offered by local or national organizations;
					(C)for coordinating
			 the overall effort of the eligible entity; or
					(D)for the reasonable
			 costs associated with the administration and oversight of the grants under
			 section 4.
					(2)Use of subgrant
			 fundsEach organization or entity receiving a subgrant or
			 contract under this Act—
					(A)shall use the
			 subgrant or contract funds to carry out a workforce preparation service, an
			 education support service, or a youth support service, described in paragraphs
			 (1), (2), and (3) of subsection (b), respectively; and
					(B)may use the
			 subgrant or contract funds to carry out an activity described in paragraph (4)
			 or (5) of subsection (b).
					(b)Allowable
			 activitiesThe services and activities referred to in subsection
			 (a)(2) include the following:
				(1)Work and career
			 preparation
					(A)Workforce
			 preparationJob training, youth entrepreneurship, technological
			 and vocational skill building, meaningful internship and apprenticeship
			 opportunities, and other workforce preparation activities developed in
			 partnership with the business community and other employers.
					(B)Exposure and
			 preparation for careersStrategies that will expose young people
			 in disadvantaged situations to, and prepare such young people for, careers,
			 including careers in high-growth, high-demand industries that require the use
			 of science, technology, engineering, and mathematics skills.
					(C)Applied
			 skillsStrategies that promote the development of applied skills
			 in such young people, including oral and written communication, teamwork,
			 leadership, critical thinking, and a commitment to social and civic
			 responsibility, including service-learning activities.
					(D)CompensationCompensation
			 for employment opportunities for such young people, including summer and
			 year-round employment opportunities, national and community service,
			 service-learning, and work experience.
					(2)Education
			 support
					(A)Education
			 programmingEducation programming for such young people,
			 including assessment, instruction, tutoring, and technology supports to
			 academic instruction.
					(B)Career and
			 technical educationCareer and technical education.
					(C)Dual enrollment
			 programs and early college high schoolsParticipation in dual
			 enrollment programs, early college high schools, and other proven models for
			 supporting the educational achievement of disadvantaged youth.
					(D)Postsecondary
			 credentialsPrograms that provide young people with a
			 postsecondary credential from an institution of higher education, a non-profit
			 educational institution that offers an industry recognized credential, or a
			 registered apprenticeship program, which may include attainment of a GED, only
			 if the GED attainment is an element of the pathway toward achieving such
			 credential or certification.
					(E)Transition
			 supportSupport for young people in their transition into and
			 their successful completion of postsecondary education.
					(F)Financial
			 assistanceFinancial assistance for such young people for
			 education support services and for higher education.
					(3)Youth
			 support
					(A)Case
			 managementCase management, including using subgrant or contract
			 funds for youth centers to serve as points of access and continued
			 support.
					(B)Health, mental
			 health, or drug treatment servicesHealth services, mental health
			 services, or drug treatment services.
					(C)HousingHousing.
					(D)TransportationTransportation.
					(E)Childcare or
			 family support servicesChildcare services or family support
			 services.
					(F)Mentoring
			 activitiesMentoring activities for such young people, including
			 one-to-one relationship building and tutoring.
					(4)Curriculum
			 developmentCurriculum development that promotes contextual
			 learning.
				(5)Other services
			 or opportunitiesOther services or opportunities that the
			 Secretary or the eligible entity determine will help carry out the purposes of
			 this Act.
				(c)Eligible
			 participantsAn eligible entity receiving a grant under section 4
			 shall ensure that, of the group of young people in disadvantaged situations who
			 receive the services and participate in the activities described in subsections
			 (a) and (b) under the grant, not less than 75 percent of the group shall be
			 young people who—
				(1)left secondary
			 school without receiving a secondary school diploma, including young people who
			 have reading, math, or science skills at or below an 8th grade level; or
				(2)regardless of
			 educational status—
					(A)face a barrier to
			 employment or do not have the skills to obtain employment or enter
			 postsecondary education; and
					(B)(i)are or were previously
			 homeless children and youths;
						(ii)were previously under the care and
			 placement responsibility of the State agency responsible for administering a
			 plan under parts B and E of title IV of the Social Security Act (42 U.S.C. 621
			 et seq., 670 et seq.);
						(iii)were under the custody of the
			 juvenile justice or criminal justice system; or
						(iv)have a disability.
						(d)Waiver of
			 multiple service requirementThe Secretary may waive the
			 requirement of subsection (a) regarding the provision of a comprehensive array
			 of coordinated activities for an eligible entity receiving a grant under
			 section 4 to permit not more than 25 percent of the young people served by the
			 eligible entity under the grant to receive only 1 or more services among the
			 allowable activities described in subsection (b) if the eligible entity
			 determines that such young people only need 1 or more such services in order
			 to—
				(1)attain a secondary
			 school diploma;
				(2)attain a
			 recognized postsecondary credential, including a 2-year or 4-year credential
			 from an institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program; and
				(3)secure and succeed
			 in a family-supporting career.
				9.Planning grants
			 authorized
			(a)In
			 generalThe Secretary shall award grants to eligible entities to
			 undertake activities to develop the components of the application described in
			 section 5 that will allow the eligible entity to become competitive for a grant
			 under section 4.
			(b)Duration;
			 amountPlanning grants under this section shall be—
				(1)for a duration of
			 not more than 6 months in an amount of not more than $50,000; or
				(2)for a duration of
			 not more than one year and in an amount of not more than $100,000.
				(c)RecipientsRecipients
			 of grants under this section shall include:
				(1)eligible entities
			 that applied for and did not receive a grant under section 4, and demonstrate
			 the ability to submit a competitive application after additional local
			 planning; and
				(2)eligible entities
			 that intend to apply for a grant under section 4 after undergoing a thorough
			 planning process.
				10.Accountability,
			 performance measures, and evaluation
			(a)PurposeThe
			 purpose of this section is to establish an accountability system, comprised of
			 the activities described in this section, in order to—
				(1)assess the
			 effectiveness of grants under section 4 in helping disadvantaged youth—
					(A)attain a secondary
			 school diploma;
					(B)attain a 2-year or
			 4-year credential from an institution of higher education, an industry
			 recognized credential, or certification from a registered apprenticeship
			 program; and
					(C)secure and succeed
			 in a family-supporting career;
					(2)identify and
			 disseminate effective practices to strengthen performance; and
				(3)maximize the
			 return on investment of Federal funds in activities assisted pursuant to a
			 grant under section 4.
				(b)Performance
			 measures
				(1)In
			 generalFor each eligible entity, performance measures shall
			 consist of the indicators of performance described in paragraph (2) and the
			 level of performance described in paragraph (3).
				(2)Indicators of
			 performanceThe indicators of performance referred to in
			 paragraph (1) shall consist of the following:
					(A)Interim
			 indicators
						(i)Youth
			 participationYouth participation in activities funded under
			 section 4.
						(ii)Youth
			 progressYouth progress towards all of the following:
							(I)Attainment of a
			 secondary school diploma or a GED.
							(II)Job
			 readiness.
							(iii)Youth
			 attainmentYouth attainment of a secondary school diploma or
			 attainment of a GED.
						(B)Transitional
			 indicators
						(i)Diploma, and
			 entrance into education or employmentYouth acquisition of a
			 secondary school diploma, and entrance into postsecondary education or
			 employment.
						(ii)CredentialYouth
			 attainment of 1 or more recognized postsecondary credentials, which may include
			 a certificate, a license, a journey-status card, or an associate degree or
			 baccalaureate degree.
						(C)Long-term
			 indicators
						(i)Employment,
			 diploma, and credentialEmployment of individuals who
			 participated in activities funded under section 4, attained a secondary school
			 diploma, and attained 1 or more recognized credentials, which may include a
			 certificate, license, journey-status card, or associate degree or baccalaureate
			 degree.
						(ii)Initial wage or
			 salary levelThe initial wage or salary level of individuals
			 described in clause (i).
						(3)Level of
			 performanceFor each indicator of performance described in
			 paragraph (2), the Secretary, in coordination with the eligible entity, shall
			 determine a level of performance that recognizes the challenges associated with
			 supporting the success of young people with very low academic skills expressed
			 in objective, quantifiable, and measurable form and in a way to show the
			 progress of the eligible entity toward continuously improving
			 performance.
				(4)Eligible entity
			 measures
					(A)In
			 generalEach eligible entity that receives a grant under section
			 4 shall reach agreement with the Secretary on the levels of performance for the
			 years covered by the grant. The levels of performance shall take into account
			 the economic conditions of the area served, youth characteristics, secondary
			 school graduation rates, and the activities or services provided under the
			 grant.
					(B)AdjustmentsIf
			 unanticipated circumstances arise resulting in a significant change in the
			 economic conditions, youth characteristics, secondary school graduation rates,
			 or activities or services provided in the community served under the grant,
			 then the eligible entity may request that the Secretary adjust the level of
			 performance for the eligible entity.
					(c)AssuranceEach
			 eligible entity that receives a grant under section 4 shall provide an
			 assurance to the Secretary, as part of the application submitted under section
			 5, that the eligible entity will—
				(1)report progress
			 toward achieving the indicators under subsection (b) beyond the grant period
			 for young people served under the grant; and
				(2)use funds provided
			 under the grant for such progress reporting.
				(d)Reports
				(1)In
			 generalEach eligible entity that receives a grant under section
			 4 shall annually, for each year of the grant, provide a report to the Secretary
			 that includes the progress of the eligible entity in accomplishing the
			 performance measures for the eligible entity. The annual report shall
			 include—
					(A)information on the
			 progress each eligible entity made in accomplishing its performance measures,
			 disaggregated by the subgroups described in section 1111(b)(2)(C)(v)(II) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II));
					(B)the costs of the
			 activities supported under the grant under section 4, including—
						(i)the
			 type of cost, such as cash, personnel, equipment, supplies, or materials, or
			 other cost;
						(ii)the
			 sources used to pay such costs, such as—
							(I)funding from other
			 Federal, State, or local public programs; or
							(II)private sector or
			 philanthropic contributions; and
							(iii)the dollar value
			 of the resources leveraged to cover such costs and support the
			 activities;
						(C)any fiscal and
			 management accountability information required by the Secretary, which
			 information shall use sound financial and management practices;
					(D)the characteristics
			 and number of young people in disadvantaged situations served by the services
			 and activities provided under the grant; and
					(E)the services and
			 supports provided under the grant.
					(2)Valid and
			 reliable informationIn preparing the reports under this
			 subsection, each eligible entity shall establish procedures, consistent with
			 guidelines issued by the Secretary, to ensure that the information contained in
			 the reports is valid and reliable.
				(e)EvaluationNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 award a grant or a contract to an entity outside the Department of Labor for an
			 evaluation of the activities assisted under the grants awarded under section 4.
			 Such evaluation shall—
				(1)evaluate a
			 subgroup of eligible entities that received a grant under section 4;
				(2)include an
			 analysis and documentation of the strategies implemented by the eligible
			 entities assisted under the grants awarded under section 4 and the key lessons
			 learned, as such lessons relate to program design, systems coordination, and
			 implementation;
				(3)measure the
			 outcomes, and progress toward the outcomes, of the strategies implemented under
			 the grants under section 4 in terms of the interim and transitional indicators
			 of performance under subsection (b)(2), and if feasible, the long-term
			 indicators of performance under such subsection;
				(4)document the
			 incremental progress of such young people over time on the outcomes measured
			 under paragraph (3);
				(5)measure the return
			 on investment resulting from the activities funded with grants under section 4;
			 and
				(6)begin as soon as
			 practicable after the awarding of the grant or contract under this section and
			 continue throughout the duration of the periods of the grants under section 4
			 so that the plans included in the applications under section 5 may be informed
			 by, and conducive to, the evaluation.
				11.Technical
			 assistance and best practicesThe Secretary shall—
			(1)in consultation
			 with the Federal Youth Development Council and the Coordinating Council on
			 Juvenile Justice and Delinquency Prevention established under section 206 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616),
			 the Shared Youth Vision, and other related agencies, disseminate best practices
			 that emerge from the program assisted under this Act in identifying young
			 people in disadvantaged situations, and in implementing effective public and
			 private strategies for preparing such young people to be successful students,
			 workers, and citizens during and after implementation of the program;
			 and
			(2)provide, directly
			 or through a grant or contract with 1 or more nonprofit organizations selected
			 through a competitive process, training, technical assistance, and professional
			 development for eligible entities and organizations serving young people in
			 disadvantaged situations, including organizations serving such young people
			 that do not receive funding under this Act.
			12.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act $1,000,000,000 for fiscal year 2010 and such sums as may be necessary for
			 each of the fiscal years 2011 through 2014.
			(b)AllocationOf
			 the amounts appropriated to carry out this section for each fiscal year, the
			 Secretary shall use—
				(1)not less than 90
			 percent of such amount for grants to eligible entities under sections 4 and 9;
			 and
				(2)a
			 total of not more than 10 percent of such amount for the evaluation under
			 section 10(b) and the training, technical assistance, and dissemination of best
			 practices under section 11.
				
